Order entered October 20, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00912-CV

                             ASHVIN REDDY ADMAL, Appellant

                                                 V.

      VENTURES TRUST 2013 I-H-R AND BSI FINANCIAL SERVICES, Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-14365

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated August 30, 2016, we

notified the official court reporter for the 134th Judicial District Court that the reporter’s record

was overdue. We directed the court reporter to file the record within thirty days. To date, we

have not received any response.

       Accordingly, we ORDER Court Reporter Vielica Dobbins, to file, within FIFTEEN

DAYS of the date of this order, either (1) the reporter’s record; (2) written verification no

hearings were recorded; or (3) written verification that appellant has not paid for or made

arrangements to pay for the record. We notify appellant that if we receive verification the

reporter’s record has not been requested, or that appellant has not paid for or made
arrangements to pay for the reporter’s record, we will order the appeal submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:


       Honorable Dale Tillery
       Presiding Judge
       134th Judicial District Court

       Vielica Dobbins
       Official Court Reporter
       134th Judicial District Court

       All parties


                                                   /s/    CAROLYN WRIGHT
                                                          CHIEF JUSTICE